          Case 1:13-cr-00990-PKC Document 175 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                          13-cr-990 (PKC)

                -against-
                                                                             ORDER
COREY KELLEY,

                                  Defendant.
------------------------------------------------------------x

CASTEL, U.S.D.J.

                The proceeding in this matter scheduled for 9:00 a.m. on February 8, 2021 will take

place as a video/teleconference using the CourtCall platform. As requested, defense counsel will

be given an opportunity to speak with defendant by telephone for fifteen minutes before the

proceeding begins (i.e., at 8:45 a.m.). Defense counsel should make sure to answer a call received

at the telephone number, which was previously provided to Chambers, at that time in order to

confer with defendant.

                To optimize the quality of the video feed, only the Court, defendant, defense

counsel, and counsel for the Government will appear by video for each proceeding; all other

participants will participate by telephone. Due to the limited capacity of the CourtCall system,

only one counsel per party may participate. Co-counsel, members of the press, and the public may

access the audio feed of the conference with the following information:

                         Call-In:         (855) 268-7844
                         Access Code: 67812309#
                         PIN:             9921299#

                In advance of the conference, Chambers will email the parties with further

information on how to access the conference. Those participating by video will be provided a link
         Case 1:13-cr-00990-PKC Document 175 Filed 02/03/21 Page 2 of 2




to be pasted into their browser. The link is non-transferrable and can be used by only one

person; further, it should be used only at the time of the conference because using it earlier could

result in disruptions to other proceedings.

               To optimize the performance of the CourtCall technology, all those participating

by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as their web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as
              close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may
              cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

accessing the conference—whether in listen-only mode or otherwise—are reminded that recording

or rebroadcasting of the proceeding is prohibited by law.



               SO ORDERED.


Dated: February 3, 2021
       New York, New York




                                                   2
